DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
 
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: Figures 6A, 7A, 9A, 10A, having the slits on the bottom, one of the conductive segments of second conductive member being connected to a switch, while the rest are grounded;
Species II: Figures 6B, 7B, 9B, 10B, having the slits on the bottom, having another one of the conductive segments of second conductive member being connected to a switch, while another one is not grounded;
Species III: Figures 6C, 7C, 9C, 10C, having the slits on the bottom, having two of the conductive segments of second conductive member being connected to the same switch;
Species IV: Figures 8A-B, 11A-B, having the slits on the sides, having one of the conductive segments of second conductive member being connected to a switch, while another one is not grounded;
Species V: Figures 8C, 11C, having the slits on the sides, having two of the conductive segments of second conductive member being connected to the same switch;
Species VI: Figures 13A, 13C, 14A, 14C, 15A, 15C, having a stub connected to one conductive segment of the second conductive member;
Species VII: Figures 13B, 14B, having a stub connected to two conductive segments of the second conductive member;
Species VIII: Figures 13D, 14D, having a stub not connected to any conductive segments of the second conductive member;
Species IX: Figures 16A, 17A, 18A, 19A, 20A, 21A, having a switch connected to a stub which is connected to one conductive segment of the second conductive member;
Species X: Figures 16B, 16D, 16F, 17B, 17D, 17F, 19B, 19D, 20B, 20D, having a switch connected to a stub which is directly connected to one of the conductive segments of the second conductive member, and switchable connected to a second conductive segments of the second conductive member;
Species XI: Figures 16C, 17C, 19C, 20C, having a switch connected to a stub which is switchable connected to one conductive segment of the second conductive member, and the stub being directly connected to ground;
Species XII: Figures 16E, 17E, 18B, 19E, 20E, 21B having a switch connected to a stub which is switchable connected to ground, and the stub being directly connected to one conductive segment of the second conductive member;
Species XIII: Figures 16G, 17G, 19G, 20G, having a switch connected to a stub which is switchable connected to ground, and the stub not connected to any of the conductive segment of the second conductive member.
The species are independent or distinct because each of these various connections of a certain conductive segments to ground, to each other, or to a stub changes the resonant characteristics of the antennas of the electronic device. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2, 20-21, 27, and 30-31 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
As explained above, each of the species require different connections of the conductive segments to various components such as switches, to ground, to each other, and to stubs. Each of these species would require different search strategies, the searching of different terms, and a different determination of allowability which would be a serious search and examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to the applicant’s representatives on 08/04/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845